DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is response to the application’s amendment filed on 11/03/2021.
Claims 1-14 are pending and examined below.

Response to Amendment
The Amendments filed on 11/03/2021 have been entered.  Claims 1-14 are pending in this application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Campbell (9050712) modified by references Pedicini et al. (8875969). MacVicar et al. (5752643), and Komazaki et al. (2018/0036870), in view of the amendments to the claims, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 1-14 are allowed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Campbell (9050712) disclose a pneumatic nail gun comprising: 
a gun body; 
a muzzle; 
a cylinder unit including:
a main body;
a striking cylinder;
a gas storage cylinder; and
a cap;
a air valve; and
a striking unit including only one piston.
The prior art reference Pedicini et al. (8875969) disclose a pneumatic nail gun comprising: a primary gas chamber; a secondary gas chamber; and wherein a striking cylinder, wherein a first valve is situated between the primary gas chamber and secondary gas chamber, and wherein a second valve is situated between the secondary gas chamber and the striking cylinder.
The prior art reference MacVicer et al. (5752643) disclose an air valve unit comprising a cover portion movable between a sealing position to interrupt fluid communication and an open position to allow fluid communication.

However, Campbell in view of Pedicini et al., MacVicar et al., and Komazaki et al. is not found to disclose:
air valve unit disposed in said gas storage chamber and that has a cover portion movable between a sealing position to interrupt fluid communication between said cylinder chamber and said gas storage chamber, and open position to allow fluid communication between said cylinder chamber and said gas storage chamber; and
only one piston situated in the striking unit, actuated electromechanically to move from the striking position to the stand-by position, and actuated pneumatically to move from the stand-by position to the striking position by a compressed gas, wherein the gas in said gas storage chamber and said gas receiving space of the gas storage cylinder being compressed into said compressed gas only by the only one piston when the only one piston is moved from the striking position to the stand-by position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 25, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731